Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the reply filed February 9, 2021.
Claims 20-33 are currently pending and are under examination.
Benefit of priority is to November 6, 2014.

Withdrawal of Rejections:
The rejection of Claims 17 and 19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn.
The rejection of Claim(s) 1-6, 8-11, 18, and 19 under 35 U.S.C. 102a1 as being anticipated by Ramakrishna et al. (IDS; April 2, 2014 online; Gene disruption by cell-penetrating peptide-mediated delivery of Cas9 protein and guide RNA. Genome Research. 24(6): 1020-1027), is withdrawn.
The rejection of Claim(s) 1-11 and 16-19 under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al. (IDS; USP 9,526,784, published December 27, 2016 and having priority to September 6, 2013) is withdrawn.
The rejection of Claims 16 and 17 under 35 U.S.C. 103 as being unpatentable over Ramakrishna et al. (IDS; April 2, 2014 online; Gene disruption by cell-penetrating peptide-mediated delivery of Cas9 protein and guide RNA. Genome Research. 24(6): 1020-1027) is withdrawn.
The rejection of Claims 12-15 under 35 U.S.C. 101 as claiming the same invention as that of 1-4 of prior U.S. Patent No. 10,208,298, is withdrawn.

Maintenance of Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 23, 29, 31, 32, and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,584,322. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant Claim 23, 29, 31, 32, and 33 is drawn to a broadly drawn to a method for modifying a target site guide polynucleotide a CPP, and a Cas endonuclease in bacterial cells while the patent Claim 1 is drawn to this same method wherein the CPP and Cas endonuclease are in a complex in microbial cells, which encompass bacterial cells.  Patent Claims 2-10 further define the product variables used in the method of patent Claim 1.


New Rejections:
Claims 20-22. 24-30, 32, and 33 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of 1-4 of prior U.S. Patent No. 10,208,298. This is a statutory double patenting rejection.
Instant Claims are drawn to a method for modifying a target site guide polynucleotide a CPP, and a Cas endonuclease in bacterial cells while patent Claims are drawn to this same method wherein the CPP and Cas endonuclease are in a complex in microbial cells, which encompass bacterial cells.  

Applicants urge that cancelation of Claims 1-19 obviate the double patenting rejections.  As noted, the term “microbial” encompasses  -- bacterial – and therefore this argument is not persuasive.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 refers to bacterial cells yet the method comprises contacting “microbial cells” with the composition. 
It would be good to refer back to ‘bacterial cell” in all claims so that there is no confusion regarding “cell”.
Claim 22 states the bat bacterial cell comprises a donor polynucleotide yet Claim 20/21 do not refer to a donor polynucleotide. Applicants may wish to amend the claim such that the bacterial cell further comprises a donor polynucleotide.
Claim 33 lacks antecedent basis in Claim 32 because Claim 32 does not mention “Salmonellla typhi” for example. Claim 32 could be written as “wherein the Salmonella bacterial cell is Salmonella typhi or Salmonella enteritidis”, or example. It may be easier to change the dependency from claim 32 to ---- claim 20 or claim 23 ----.



Art of record:
Jinek et al. (IDS; WO 2013/176722) teach the invention accept wherein the protein is delivered to bacterial cells. 




Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/KAREN COCHRANE CARLSON/Primary Examiner, Art Unit 1656